ALLOWANCE
	This action is in response to the after-final amendment filed 11/3/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Burke on 11/5/2021.

The application has been amended as follows: 

Claim 27 is cancelled.

 Claim 25
	In line 7, after opening in the central panel ---, the opening structured as a slot--- has been added.

Claim 26
	In line 1, after wherein “the method further” has been deleted.
	In line 1, after wherein ---said folding the first side panel--- has been added.
	In line 2, after central panel and ---said folding the second side panel comprises--- has been added.

Allowable Subject Matter
Claims 25 and 26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method of attaching a face shield with an environment side and a wearer side to a brim that includes: inserting the first support member through the slot, inserting the second support member through the slot, folding the first tab to abut the central panel; and folding the second tab to abut the central panel, in combination with the other elements (or steps) in the claim(s).  
The prior art of record does not teach a method of attaching a face shield with an environment side and a wearer side to a brim that includes: inserting the first support member through the slot, inserting the second support member through the slot, folding the first tab to abut the central panel; and folding the second tab to abut the central .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/5/2021